

115 HR 403 IH: Ensuring the Safety of Our Military Aviators Act of 2017
U.S. House of Representatives
2017-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 403IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2017Mr. Farenthold introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLA bill to limit the construction or alterations of wind turbines near a military airbase or
			 military airfield.
	
 1.Short titleThis Act may be cited as the Ensuring the Safety of Our Military Aviators Act of 2017. 2.Prohibition of certain wind turbine projectsNotwithstanding any other provision of law or any determination by the Secretary of Transportation, the Secretary of Defense shall not approve any application for the construction or alteration of a wind turbine if such turbine is proposed to be constructed or altered within 25 miles of a military airbase or military airfield.
		